Citation Nr: 0106222
Decision Date: 05/02/01	Archive Date: 07/18/01

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  99-22 665	)	DATE MAY 02, 2001
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


ORDER

	The following correction is made in a decision issued by the Board in this case on March 1, 2001:

	On page 1, THE ISSUE is corrected to read, "Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a right wrist condition."



____________________________________
	RENÉE M. PELLETIER
Member, Board of Veterans' Appeals

Citation Nr: 0106222	
Decision Date: 03/01/01    Archive Date: 03/08/01

DOCKET NO.  99-22 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
residuals of frostbite of the feet.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel






INTRODUCTION

The veteran served on active duty from July 1991 to June 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  During the pendency of the veteran's 
appeal, his claim file was transferred to the RO in 
Milwaukee, Wisconsin.


FINDINGS OF FACT

1.  Service connection for a right wrist condition was denied 
by an unappealed final RO decision in June 1993.

2.  Evidence received since the June 1993 RO decision, when 
considered alone or in conjunction with all of the evidence 
of record, is not so significant that it must be considered 
in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The June 1993 RO decision is final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 
(2000).

2.  Evidence received since the June 2000 final RO decision 
is not new and material; the veteran's claim of entitlement 
to service connection for a right wrist condition is not 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2000).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that the standard for 
processing claims for VA benefits was changed, effective 
November 9, 2000, with the signing into law of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA).  The VCAA removed the requirement for a 
claimant to submit a well-grounded claim.  The VCAA also 
passed into law the VA's duty to assist claimants in the 
development of their claims.  

The Board has reviewed the record and finds that all relevant 
evidence necessary for an equitable disposition of this claim 
has been obtained, and there is no further development needed 
to satisfy the duty to assist.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 U.S.C. § 5103A)

The veteran's service medical records (SMRs) reflect that he 
was seen in June 1992 for pain in the right wrist after he 
dropped a bed headboard causing his wrist to be bent back.  
X-rays taken at the time were negative for any evidence of 
dislocation or fracture.  The wrist was splinted, iced and 
elevated.  An entry, dated the next day, noted pain in the 
proximal palmar area but no wrist pain or swelling.  The 
assessment was hand sprain.  There were no further entries 
related to treatment or complaints for right wrist pain.  The 
May 1992 separation physical examination predated the injury 
so it did not list any problems associated with the right 
wrist.

The veteran submitted his initial claim for compensation 
benefits in January 1993.  The veteran was afforded a VA 
general medical examination in April 1993.  The examiner 
recorded a history of treatment for a right wrist injury in 
1992.  The veteran did not express any current complaints 
related to his right wrist and the examiner reported no 
objective findings of a right wrist condition.

The veteran's claim was denied in June 1993.  Notice of the 
denial was provided in July 1993.  The basis for the denial 
was that there was no evidence of a right condition at the 
time of the April 1993 VA examination.  The veteran failed to 
perfect an appeal and the rating decision became final.  38 
U.S.C.A. § 7105 (West 1991).  Accordingly, the veteran's 
claim for this issue may only be reopened and considered on 
the merits if new and material evidence has been submitted.  
See 38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) 
(2000).  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (a).

New and material evidence must be presented or secured since 
the time that the claim was finally disallowed on any basis.  
Evidence presented since the last final disallowance need not 
be probative of all elements required to award the claim, but 
need be probative only as to each element that was a 
specified basis for the last disallowance.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that VA must first determine whether the 
veteran has presented new and material evidence under 
38 C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108.  Elkins v. West, 12 Vet. 
App. 209, 219 (1999).

Evidence of record at the time of the RO's June 1993 denial 
consisted of: service medical records and VA examination 
reports, dated in April, and May 1993, respectively.  

Since the RO's June 1993 decision, the evidence added to the 
file includes:  (1) VA examination report, dated in July 
1993; (2) VA outpatient treatment record and x-ray report, 
dated in April 1999; (3) treatment records from Cook County 
Hospital, for the period from April 1999 to May 1999; (4) VA 
examination report, dated in June 1999; and, (5) lay 
statements from the veteran.

The U. S. Court of Appeals for the Federal Circuit in Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998) changed the 
controlling law for determining when new and material 
evidence has been submitted.  Additionally, Hodge stressed 
that under the regulation new evidence that was not likely to 
convince the Board to alter its previous decision could be 
material if that evidence provided a "more complete picture 
of the circumstances surrounding the origin of a veteran's 
injury or disability, even where it will not eventually 
convince the Board to alter its rating decision."  Id, at 
1363.  The Federal Circuit noted that "the regulation 
imposes a lower burden to reopen than the Colvin [v. 
Derwinski, 1 Vet. App. 171 (1991)] test."  Id. at 1361, n.1.  

All of the evidence is new to the record in that it was not 
before the RO at the time of the June 1999 rating decision.  
However, as will be discussed, the evidence is either not 
material or cumulative of evidence previously considered.

During a July 1993 VA orthopedic examination, the veteran 
related a history of his wrist being bent back in service.  
He said that he had had no residual problems from that 
incident.  The examiner provided no diagnosis involving the 
right wrist.  This evidence provides no support to reopen the 
veteran's claim.

The April 1999 VA outpatient treatment record, and x-ray 
report, relate to treatment provided to the veteran for a 
right hand injury suffered in April 1999.  The veteran 
suffered a dislocation of the right 4th and 5th carpal 
metacarpal joints.  X-ray studies found no old right wrist 
fracture.  There is no indication that the hand injury was 
related to any incident of service.

The records from Cook County Hospital reflect treatment 
provided to the veteran for his post-service right hand 
injury in April 1999.  Again, the records make no reference 
of a nexus between the injury and any incident of service.

The June 1999 VA examination, reported the veteran's history 
of right wrist injury in 1991 [sic].  The examiner also 
recorded the occurrence of the post-service injury.  The 
examiner provided several current objective observations.  
However, the examiner did not relate any of the veteran's 
current symptomatology to the right wrist injury in service.  
The examiner also noted that x-rays taken in June 1999 failed 
to demonstrate any history of old fracture of the wrist.  

The veteran submitted his substantive appeal in November 
1999.  As part of his appeal he argued that the VA examiner 
did not have an opportunity to review his SMRs.  He also 
reported that a VA physician had told him that he had 
suffered a previous dislocation.  Finally, the veteran stated 
that his service representative had requested clinical 
records from the Army at Fort Carson, Colorado.  Those 
records were not received at the RO prior to May 2000, when 
this case was forwarded to the Board.  The burden of 
submitting new and material evidence is on the veteran and is 
not the responsibility of VA to provide the evidence.  

The veteran's report of the statement by a VA physician does 
not constitute new and material evidence.  The medical 
evidence of record is clear from the SMRs that there was no 
dislocation at the time of the June 1992 injury.  There is no 
indication that the VA physician referred to by the veteran 
had reviewed old records, current records, or x-rays of any 
sort in making the statement to the veteran.  "[T]he 
connection between what a physician said and the layman's 
account of what he purportedly said, filtered as it was 
through a layman's sensibilities, is simply too attenuated 
and inherently unreliable to constitute 'medical' evidence."  
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).

Finally, the veteran appears to allege that all of his SMRs 
may not have been obtained.  However, he has not offered any 
competent evidence of that other than his own allegations.  
The SMRs associated with the claims file contain the records 
pertaining to treatment for the right wrist injury.  The 
basis for the prior denial was that there was no evidence of 
a current disability at the time of the April 1993 VA 
examination.  If there are any missing SMRs, their 
association with the claims file would not change the April 
1993 examination results.  Nor could the records reflect that 
any current symptomatology would be related to the right 
wrist injury in service.  The issue is not whether the 
veteran sustained a right wrist injury in service.  Rather, 
the veteran must show that he has a current right wrist 
disability that is related to service.  More specifically, he 
must submit new and material evidence to establish that link.  
Finally, the VCAA does not require VA to provide assistance 
if no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  See VCAA, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A(a)(2)).  

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to reopen his claim.  See 
Graves v. Brown, 9 Vet. App. 172, 173 (1996).  In this 
regard, the above discussion informs the veteran of the steps 
he needs to fulfill in order to reopen his claim, and an 
explanation why his current attempt to reopen the claim must 
fail.


ORDER

New and material evidence has not been submitted to reopen a 
claim for service-connection for a right wrist condition, 
service connection remains denied.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 


